It cannot be denied but that the title to the slave in dispute passed out of James Smith by his bill of sale to John Moore, the son. But I think the defendant's defense in this case is not weakened by that admission, because, according to the facts stated in this case, although the title passed out of Smith it did not vest in John Moore. Circumstances over which Smith had no control vested the right and title to the slave in George Moore, the father, at least as far as *Page 312 
creditors and others were concerned, and the title conveyed to Pittman by George Moore, and by Pittman to Smith, and by Smith to the defendant, is not contradictory to the title which passed out of Smith when he executed the bill of sale to John Moore, but sprung from it, is conformable to it, and built upon it. I therefore think, for these reasons, that the verdict is right, and the rule for a new trial should be discharged.